EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-17 are CANCELLED.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Response to Amendment
	The amendment(s) filed 2/15/2022 by the Applicant is response to the previous Office action mailed 10/01/2021 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 18-22, 24-33 and 35-39 are allowable over the prior art of record. The closest prior art of record is US 20090131827 to Crocker as set forth in the Final Rejection mailed 10/01/2021. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination:
wherein the second portion is formed of a single-layered coiled body formed at a first outer diameter and swaged to a second smaller outer diameter such that the first and second portions are configured to withstand a torque of 35 inch-ounces to 85 inch-ounces and to deflect about a longitudinal axis of the cannula at less than 50 grams of force when the cannula is rotated about the longitudinal axis at 150 rpm to 220 rpm, wherein the aspirator tip further includes radiused portions defining an arc angle extending over 90-100 degrees and side edges which are bounded by a distal tip face and the radiused portions as set forth in Claim 18;
wherein the cannula is configured to rotate about a longitudinal axis at 150 rpm to 220 rpm and withstand a torque of 35 inch-ounces to 85 inch-ounces and to deflect about a longitudinal axis of the cannula at less than 50 grams of force and  wherein the aspirator tip further includes radiused portions defining an arc angle extending over 90-100 degrees and side edges which are bounded by a distal tip face and the radiused portions as set forth in Claim 25; and

While the prior art of record discloses aspiration tips and rotatable aspiration cannulas, the prior art of record fails to disclose such a device that can withstand the claimed forces and further claim the specific construction of the arc with angles and side edges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791